Exhibit 10.2

FIRST AMENDMENT TO MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and
entered into as of August 14, 2020 (the “Effective Date”), by and between LF3
Prattville TRS, LLC, a Delaware limited liability company (the “Owner”), and NHS
LLC dba National Hospitality Services, a North Dakota limited liability company
(the “Operator”).

RECITALS:

A.Owner and Operator are parties to that certain Management Agreement dated as
of July 11, 2019 (the “Agreement”) with respect to the Home2 Suites by Hilton
Prattville located at 2505 Legends Drive, Prattville, AL 36066, as more
particularly described in the Agreement; and

B.As a result of the hardship brought by the COVID-19 pandemic, the Owner is
amending its loan with Wells Fargo Bank (the “Lender”), including loan covenants
that will affect the terms of the Agreement, effective as of August 14, 2020
(the “Loan Agreement Amendment”); and

C.In conjunction with the amendment of the loan with the Lender, Owner and
Operator desire to amend the Agreement as set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Operator agree as follows:

1.Management Fee.  Beginning on the Effective Date and ending when the Financial
Covenants Benchmark, as defined below, is satisfied, Owner and Operator agree
the Management Fee paid to the Operator shall be reduced from 4.00% of the Gross
Revenue from the operation of the Hotel in each Operating Year to 3.00% of the
Gross Revenue from the operation of the Hotel in each Operating Year.  The
unpaid 1.00% of the Management Fee shall accrue and shall be paid after the
Financial Covenants Benchmark is satisfied.

For the purposes of this Section, Financial Covenants Benchmark shall mean that
Owner has maintained a Debt Service Coverage Ratio of at least 1.30:1.00 and a
Debt Yield of at least 10.00% measured on a trailing twelve month basis for at
least two consecutive calendar quarters (but, for avoidance of doubt, in no
event before June 30, 2021), as evidenced by a Compliance Certificate, with
accompanying Financial Statements, delivered to and approved by Lender (unless
defined herein, the definitions in the Loan Agreement Amendment shall apply to
any capitalized term this Section 1).

2.Definitions. Capitalized terms used in this Amendment and not otherwise
defined, expressly or by reference, shall have the meaning ascribed to them in
the Agreement.

3.No Further Amendment. All remaining terms, conditions and provisions contained
in the Agreement shall remain unmodified and in full force and effect.

4.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. The submission of a signature page transmitted by
electronic transmission, including PDF via email, shall be considered an
“original” signature page for the purposes of this Amendment.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.



OWNER:







LF3 Prattville TRS, LLC



a Delaware limited liability company







By:

Lodging Fund REIT III TRS, Inc.



Its:

Sole Member







/s/ Corey R. Maple



By:

Corey R. Maple



Its:

Chief Executive Officer and Secretary







OPERATOR:







NHS LLC DBA National Hospitality Services



a North Dakota limited liability company







/s/ Norman H. Leslie



By:

Norman H. Leslie



Its:

President





2

--------------------------------------------------------------------------------